Voting time
Before we start the vote, I should like to inform Members that we are today introducing a new information system for the votes in the Chamber. The main feature is the display, on one of the large screens, of the official voting list prepared by the Tabling Desk. The display will highlight each single vote as it is announced, thereby making it easier for all Members to follow the vote.
The next item is the vote.
(For the results and other details on the vote: see minutes)
on behalf of the ALDE Group. - Mr President, I seek clarification. Is it the case that the President has ruled that we will apply the recast procedure to the vote on the Krahmer report today and the vote on the Cashman report tomorrow? If that is the case, my group requests that we delay the vote on the Krahmer report until tomorrow, so that we can investigate the implications of the application of the recast procedure to that vote.
The President is considering these two points. When we get to the Krahmer report, we will take your procedural motion.
(DE) Mr President, I congratulate the House on this new information system. It would seem, though, that a couple of bits of information in the everyday routine do not work.
I am very pleased, meanwhile, that, on the 50th anniversary of China's occupation of Tibet, many of us have managed to display Tibetan flags. It has come to my attention, however, that the Bureau had said in advance that certain flags may not be put up, meaning that MEPs are unable to display them on this important day. Is there any up-to-date information on this issue?
I understand that there has been some confusion about this point, but the President has said that for the sake of good order today - and I am pleased to see so many flags in the Chamber; I am actually wearing one in my pocket here - the Tibetan flag may be displayed.
This gives me the opportunity to welcome to the Chamber Mr Tashi Wangdi, the representative of His Holiness, the Dalai Lama.
(Sustained applause)
Mr President, I would like to say a few serious and important words, if you will allow me. We have just passed the anniversary of the barbaric murder, by a shot in the back of the head, of 20 000 Polish officers and intelligentsia in Katyń in 1940 on the order of the 'Father of Nations', Joseph Stalin. This meant the elimination of the leaders and elites of a nation fighting for its own, and Europe's, freedom.
Four years ago, I asked for a minute's silence to commemorate them, but the House refused. Therefore, I will not ask for this today and will free the presidency from what appears to be such a difficult decision. Instead, I want to remind us of this tragedy and to express the wish that our common efforts can prevent genocides of this kind on the European continent in the future.
(Applause)
Thank you, Mr Zaleski - the applause speaks for itself.